DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                              POLTZE, INC.,
                                Appellant,

                                    v.

        WOODBRIDGE MOTORS, INC. and BART VOLOSHIN,
                       Appellees.

                              No. 4D21-1937

                          [January 20, 2022]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; John S. Kastrenakes, Judge; L.T. Case No. 50-2014-CA-
009350-XXXX-MB.

  Robert Garven, Margate, for appellant.

  Shawn L. Birken of Law Offices of Shawn L. Birken, P.A., Fort
Lauderdale, for appellees.

PER CURIAM.

  Affirmed.

DAMOORGIAN, CIKLIN and KLINGENSMITH, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.